EXHIBIT 4.19 EXECUTION VERSION October 30, 2007 The Steak N Shake Company 500 Century Building 36 South Pennsylvania Street Indianapolis, Indiana 46204 Attention:Chief Financial Officer Re: Amendment No. 5 to Amended and Restated Note Purchase and Private Shelf Agreement Ladies and Gentlemen: Reference is made to that certain Amended and Restated Note Purchase and Private Shelf Agreement dated as of September 20, 2002, as amended by that certain Amendment dated December 18, 2002, that certain Amendment dated May 21, 2003, that certain Amendment dated September 17, 2003 and that certain Amendment dated November 7, 2005 (as so amended, the “Note Agreement”) among The Steak N Shake Company, an Indiana corporation (the “Company”), Prudential Investment Management, Inc., The Prudential Insurance Company of America and each Prudential Affiliate which has or may become a party thereto in accordance with the terms thereof (collectively, “Prudential”), pursuant to which the Company issued and sold and Prudential purchased the Company’s senior fixed rate notes from time to time.Capitalized terms used herein and not otherwise defined herein shall have the meanings assigned to such terms in the Note Agreement. Pursuant to the request of the Company and in accordance with the provisions of paragraph 11C of the Note Agreement, the parties hereto agree as follows: SECTION 1.Amendment.From and after the date this letter becomes effective in accordance with its terms, the Note Agreement is amended as follows: 1.1Paragraph 6A of the Note Agreement is amended in its entirety to read as follows: “6A.Debt Service Coverage Ratio.The Company will not permit the Debt Service Coverage Ratio to be less than (i) 1.05 to 1.00 at any time during the period beginning September 26, 2007 and ending July 2, 2008 and (ii) 1.25 to1.00 at any other time.” 1.2The proviso appearing at the end of paragraph 6C(2) (Debt) of the Note Agreement is amended in its entirety and the following is hereby substituted therefor: “provided that for each period of four (4) consecutive fiscal quarters commencing with the period of four (4) consecutive fiscal quarters ending on (or nearest to) September 30, 2002, the Company shall, at all times maintain a ratio of Consolidated Debt to consolidated EBITDA (the “Leverage Ratio”) not exceeding (i) 3.25 to 1.00 for the four (4) consecutive fiscal quarter periods ending on (or nearest to) September 30, 2007,December 31, 2007, March 30, 2008 and June 30, 2008 and (ii) 2.75 to 1.00 for each other period of four (4) consecutive fiscal quarters; further provided that for purposes of the Leverage Ratio, all current and future Capitalized Lease Obligations shall, for so long as the underlying leases are in effect, at all times be included in the computation of Consolidated Debt of the Company notwithstanding any subsequent reclassification of such Capitalized Lease Obligations as operating leases under generally accepted accounting principles (and with respect to such rental obligations that are reclassified as operating leases, the amount of such rental obligations included in the computation of Consolidated Debt shall be the amount that would otherwise be required to be capitalized in accordance with generally accepted accounting principles if such rental obligations were in fact Capitalized Lease Obligations (it being understood and agreed that if the Company and/or its Subsidiaries has Capitalized Lease Obligations at the time of calculating the capitalized amount of such operating leases, such calculation of the capitalized amount of such operating leases shall be performed consistent with the methodology used to calculate the capitalized amount of such Capitalized Lease Obligations)).Together with the delivery of financial statements required by paragraphs 5A(i) and (ii), for each Capitalized Lease Obligation reclassified as an operating lease the Company will deliver to each Significant Holder an Officer’s Certificate demonstrating the computation (including disclosing the discount rate used in each such computation) of the capitalized portion of such operating lease required to be included in the computation of Consolidated Debt for purposes of the Leverage Ratio pursuant to the immediately preceding proviso.” SECTION 2.Representations and Warranties.The Company represents and warrants that(a) each representation and warranty set forth in paragraph 8 of the Note Agreement is true and correct as of the date of execution and delivery of this letter by the Company with the same effect as if made on such date (except to the extent such representations and warranties expressly refer to an earlier date, in which case they were true and correct as of such earlier date); and (b) after giving effect to the amendments set forth in Section 1 hereof, no Event of Default or Default exists or has occurred and is continuing on the date hereof. 1 SECTION 3.Conditions Precedent.This letter shall be deemed effective as of September 26, 2007 upon the return to Prudential on or before November 9, 2007 of a counterpart hereof duly executed by the Company and the undersigned holders of the Notes.Upon execution hereof by the Company, this letter should be returned to:Prudential Capital Group, Two Prudential Plaza, Suite 5600, Chicago, Illinois 60601, Attention:Scott B. Barnett. SECTION 4.Reference to and Effect on Note Agreement.Upon the effectiveness of this letter, each reference to the Note Agreement and the Notes in any other document, instrument or agreement shall mean and be a reference to the Note Agreement and the Notes as modified by this letter.Except as specifically set forth in Section 1 hereof, each of the Note Agreement and the Notes shall remain in full force and effect and each is hereby ratified and confirmed in all respects.The execution, delivery and effectiveness of this letter shall not be construed as a course of dealing or other implication that Prudential or any holder of any Note has agreed to or is prepared to grant any consents or agree to any amendments to the Note Agreement in the future, whether or not under similar circumstances. SECTION 5.Expenses.The Company hereby confirms its obligations under the Note Agreement, whether or not the transactions hereby contemplated are consummated, to pay, promptly after request by Prudential or any holder of any Note, all reasonable out-of-pocket costs and expenses, including attorneys’ fees and expenses, incurred by Prudential or any holder of any Note in connection with this letter agreement or the transactions contemplated hereby, in enforcing any rights under this letter, or in responding to any subpoena or other legal process or informal investigative demand issued in connection with this letter or the transactions contemplated hereby.The obligations of the Company under this Section 5 shall survive transfer by any holder of any Note and payment of any Note. SECTION 6.Governing Law.
